DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2016/0169309 to Robin et al. in view of US Patent 5542504 to Berwanger.
Re: claims 1 and 7.  Robin et al. show in figure 1 a brake actuator assembly, comprising: a housing 1;
a piston 3, 9, 11 disposed in the housing and slidably engaged therewith; a resilient member 16 disposed within the housing and coupled to the piston; and a 
wherein the deformable member 13 and the resilient member 16 are retained axially with respect to the piston relatively between a gland 7 of the housing and a piston head or unlabeled flange immediately left of the left end of the resilient member 16 of the piston, wherein the resilient member contacts the gland 7 via intervening elements and the deformable member 13 contacts the piston head via intervening elements as broadly recited, but is silent with regards to the piston head including a seal.
Berwanger teaches in figure 1 the use of a piston of a brake actuator assembly including a piston head or flanged portion including a seal 34 at the back of the piston 30 opposite the disc(s) to be pressed by the piston.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the piston seal of Robin et al. to have been on the piston head or flanged portion a the back of the piston, in view of the teachings of Berwanger, in order to provide an old and well-known alternate sealing means between the piston and the housing to enable the build-up of fluid pressure to push the piston towards the disc(s) to be compressed.  Examiner notes that the combination would result in the deformable member 13 and the resilient member 16 being retailed axially with respect to the piston relatively between the gland 7 and the piston head seal which would be positioned on the unlabeled flange portion to the left of the resilient       member 16.

Also, Berwanger teaches in col. 3 lines 17-26 the limitation wherein the deformable member 40 is configured to undergo a permanent plastic deformation in response to applying  a brake pressure to the piston particularly in the presence of wear.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the deformable member of Robin et al., as modified, to have been configured to undergo a permanent plastic deformation in response to applying a brake pressure to the piston, in view of the teachings of Berwanger, in order to result in repositioning of the piston when the brake assembly has experienced wear.
Re: claim 9.  Berwanger teaches figure 9 the use of a brake actuator assembly including a deformable member in the form of a bellows or corrugated structure 280.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the deformable member of Robin et al., as modified, to have been in the form of a corrugated structure, in view of the teachings of Berwanger, in order to provide a deformable member that has a virtually maintenance free service life under arduous operating conditions.
Claims 2, 3, 11, 12, 13, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2016/0169309 to Robin et al. in view of .
Re: claims 2, 3, 12, and 13.  Clark teaches in figure 2 the use of a thrust washer 70 between a resilient member 72 and an abutting element 69.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resilient member and abutting deformable member of Robin et al., as modified, to have included an intervening thrust washer, in view of the teachings of Clark, in order to provide an intervening element that serves to support one end of the resilient member and help reduce wear of the resilient member by providing the contact surface with the abutting member enabling one over time to replace a worn or damaged thrust washer rather than a worn or damaged resilient member.
Re: claims 11 and 17. Robin shows in figure 1 a brake actuator assembly, comprising: a housing 1;
a piston 3, 9, 11 disposed in the housing and slidably engaged therewith; a resilient member 16 disposed within the housing and coupled to the piston; and a deformable member 13 disposed within the housing and coupled to the piston, wherein each of the deformable member and the resilient member are disposed radially between a piston rod shown at the end of the lead line of 3 of the piston and the housing,
wherein the deformable member 13 and the resilient member 16 are retained axially with respect to the piston relatively between a gland 7 of the housing and a piston head or unlabeled flange immediately left of the left end of the resilient member 16 of the piston, wherein the resilient member contacts the gland 7 via intervening 
Berwanger teaches in figure 1 the use of a piston of a brake actuator assembly including a piston head or flanged portion including a seal 34 at the back of the piston 30 opposite the disc(s) to be pressed by the piston.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the piston seal of Robin et al. to have been on the piston head or flanged portion a the back of the piston, in view of the teachings of Berwanger, in order to provide an old and well-known alternate sealing means between the piston and the housing to enable the build-up of fluid pressure to push the piston towards the disc(s) to be compressed.  Examiner notes that the combination would result in the deformable member 13 and the resilient member 16 being retailed axially with respect to the piston relatively between the gland 7 and the piston head seal which would be positioned on the unlabeled flange portion to the left of the resilient       member 16.
Clark teaches in figure 1 a brake actuator assembly associated with a wheel hub 18, an axle 23, and a torque tube 32.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake actuator assembly of Robin et al., 
 Re: claims 18 and 19.  Robin et al., as modified, teach in Robin et al. the limitation wherein the deformable member 13 is configured to or is capable of undergoing permanent plastic deformation in response to applying a strong enough brake pressure to the piston, as broadly recited.
Also, Berwanger teaches in col. 3 lines 17-26 the limitation wherein the deformable member 40 is configured to undergo a permanent plastic deformation in response to applying  a brake pressure to the piston particularly in the presence of wear.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the deformable member of Robin et al., as modified, to have been configured to undergo a permanent plastic deformation in response to applying a brake pressure to the piston, in view of the teachings of Berwanger, in order to result in repositioning of the piston when the brake assembly has experienced wear.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2016/0169309 to Robin et al. in view of US Patent 5542504 to Berwanger as applied above, and further in view of US Patent to 3138406 to Chamberlain.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the deformable member of Robin et al., as modified, to have been made the deformable member out of steel, in view of the teachings of Chamberlain, in order to provide a material that is both capable of being deformed and that also maintains a level of structural integrity.
  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2016/0169309 to Robin et al. in view of US Patent 5542504 to Berwanger as applied above, and further in view of US Patent to  Ether.
Ether teaches in figure 5 and in paragraph [0029] the use of a brake actuator assembly including a resilient member in the form of a Bellville spring 66.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resilient member of Robin et al., as modified, to have included a Bellville spring, in view of the teachings of Ether, in order to provide an alternate means of returning the piston to a retracted position upon brake release.
 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2016/0169309 to Robin et al. in view of US Patent 5542504 to .
Chamberlain teaches in figure 2 and in col. 4 line 7 the use of a deformable member in the form of a spring 34 being made of steel in the environment of a brake actuator assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the deformable member of Robin et al., as modified, to have been made the deformable member out of steel, in view of the teachings of Chamberlain, in order to provide a material that is both capable of being deformed and that also maintains a level of structural integrity.
Allowable Subject Matter
Claims 5, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new grounds of rejection do not rely on the previous combination of references applied in the prior rejections of record.  The piston head seal limitation recited in the independent claims has been addressed with the combination of Robin et al. in view of the teachings of Berwanger and the term “contact” in the independent claims includes indirect contact via intervening elements as explained above.  The arguments with respect to the JP’892 reference (Matsumoto) on 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
May 3, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657